  Case 8:19-cv-00962-GW-AGR Document 64 Filed 02/03/20 Page 1 of 1 Page ID #:346


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-962-GW-AGRx                                            Date     February 3, 2020
 Title             Spectrum Laboratories, LLC v. Michael Tandberg, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                         Court Reporter / Recorder                  Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
           Patrick M. Maloney, by telephone                              Michael M. Ahmadshahi
          Matthew J. Cavanaugh, by telephone
 PROCEEDINGS:                POST-MEDIATION STATUS CONFERENCE


Settlement is not reached.

Court and counsel discuss scheduling. The Court sets the following:

         Discovery Cutoff                           August 28, 2020
         Expert Discovery Cutoff                    September 25, 2020
         Motion Hearing Cutoff                      October 19, 2020
         Pretrial Conference                        November 19, 2020 at 8:30 a.m.
         Jury Trial                                 December 1, 2020 at 9:00 a.m.

No further amendments allowed; compliance with FRCP 16 is required.




                                                                                                   :     05
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
